DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022, has been entered.
Response to Amendment
	Applicant’s amendments to claims 1, 12, and 28, the cancellation of claim 27, and the addition of claim 29 in the response filed June 29, 2022 are acknowledged by the Examiner.
Claims 1-12, 21-26, and 28-29 are pending in the current action.
Claims 4-9 remain withdrawn. 
Response to Arguments
With respect to claim 1, Applicant argues that Davis alone does not meet each limitation of the amended claim. 
Applicant argues that Davis does not disclose “and wherein a first upper surface of the first slope slopes downwards towards the second ramp to connect to an upper surface of the planar member and a second upper surface of the second slope slopes downwards towards the first ramp to connect to the upper surface of the planar member,” Examiner disagrees. There is no clear structure to the planar member, just that it has an upper surface (not clarified to be a planar surface, just a surface) and is planar is some manner. Davis Annotated Fig 2 shows a planar member (planar as it is flat and elongate in at least one dimension), on which the slopes sit- the slopes interpreted to meet at the upper most surface of the planar member first and second slopes extend downward towards each other and towards the planar member. The limitation is met. 
As necessitated by the amendments, new grounds of rejection have been made. Davis remains the primary art of reference as it continues to share structural and functional characteristics with the instant application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “pitch adjustment mechanism” in claim 3 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2210113) in view of Rios (US 4028753).
With respect to claim 1, A structure (Fig 2, structure shown), comprising: a base comprising a planar member, a first ramp, and an opposing, second ramp (Annotated Fig 2, base 16 with a planar member, first ramp, second ramp), wherein a first slope of the first ramp faces a second slope of the opposing, second ramp (Annotated Fig 2, first and second ramps face each other), and wherein a first upper surface of the first slope slopes downwards towards the second ramp to connect to an upper surface of the planar member and a second upper surface of the second slope slopes downwards towards the first ramp to connect to the upper surface of the planar member (Annotated Fig 2, first and second slopes extend downward towards each other and towards the planar member), … and a shell frame having an inner surface, configured to a shape of a body part, and an outer convex surface (Fig 2, shell frame 17, inner round surface shaped for a head and an outer convex surface 18), wherein the outer convex surface of the shell frame rides upon, and moves relative to, the first upper surface of the first slope of the first ramp and the second upper surface of the second slope of the second ramp to enable a position of the shell frame to be adjusted relative to the base (col 2 ln 40-50, col 2 ln 00-10, Annotated Fig 2, outer surface 18 of shell frame 17 rides on the first and second slopes).
Davis is silent on and wherein a portion of the upper surface of the planar member separates, and extends between, the first slope of the first ramp and the second slope of the second ramp (Davis planar member exists at the meeting point between the slopes and ramps but does not have an extension).
Rios teaches an analogous arcuate user support 12 with an arcuate outer surface which moves on a corresponding arcuate ramp system 28 (Fig 1) all of which rests on a planar member 18 (Fig 1) wherein a portion of the upper surface of the planar member 18 separates, and extends between, the first slope of the first ramp and the second slope of the second ramp (Fig 1, slopes 30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ramps and planar member of Davis (while maintaining the ramps arcuate shapes in general) to have the ramps be separated by the planar member as taught by Rios to allow for the insertion of a controlling mechanism and to lessen the device materials and thus make the device less cumbersome (Rios col 1 ln 10-15, col 2 ln 40-50).

    PNG
    media_image1.png
    612
    1063
    media_image1.png
    Greyscale

Annotated Fig 2, Davis
With respect to claim 2, Davis/Rios discloses The structure of claim 1, wherein the first ramp comprises a first concave ramp and wherein the second ramp comprises a second concave ramp (Davis Annotated Fig 2, first and second ramps shown concave).  
With respect to claim 28, Davis/Rios discloses The structure of claim 1, wherein the outer convex surface of the shell frame rests upon, and makes contact with, the first upper surface of the first ramp and the second upper surface of the second ramp (Davis Annotated Fig 2, shell outer surface 18 in contact with the ramps).

Claim 3, 10, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Davis/Rios as applied to claim 1, and further in view of Bonutti et al ‘895 (US 2014/0221895).
With respect to claim 3, Davis/Rios discloses The structure of claim 1, wherein the position of the shell frame to be adjusted relative to the base comprises a pitch of the shell frame (Davis Annotated Fig 2, col 2l n 40-50, shell 17 moveable relative to the base).
In light of the 112f interpretation, Davis/Rios is silent on and wherein the structure further comprises: a pitch adjustment mechanism that enables adjustment of the pitch of the shell frame relative to the base.
Bonutti et al ‘895 teaches an analogous adjustment system for a head restraint having further comprising: an adjustment mechanism 106 (interpreted to be a screw adjustment system in light of the 112f and instant application [0073]) that enables adjustment of the position of the shell frame relative to the base 126 (Fig 7, Fig 4, [0071], [0072]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base and ramp system of Davis/Rios to have a screw adjustment system below the base (the system 106 of Bonutti et al ‘895) and which connects to the user support as taught by Bonutti et al ‘895 as the screw system allows for a precise and easily controlled adjustment system (Bonutti et al ‘895 [0007], [0010]).
With respect to claim 10, Davis/Rios/Bonutti et al ‘895 discloses The structure of claim 3, wherein the pitch adjustment mechanism comprises: a pitch adjustment block that connects to the shell frame (Bonutti ‘895 Fig 4, [0071], pitch adjustment block 180/179/178/172 that connects to the shell frame 110); and a pitch adjustment screw that screws into, or out of, the pitch adjustment block to cause the adjustment of the pitch of the shell frame relative to the base (Bonutti ‘895 [0071], [0072], pitch adjustment screw 182 that screws into, or out of, the pitch adjustment block 180/179/178/172 to cause the adjustment of the pitch of the shell frame relative to the base 126).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base and ramp system of Davis/Rios to have a screw adjustment system below the base (the system 106 of Bonutti et al ‘895) and which connects to the user support as taught by Bonutti et al ‘895 as the screw system allows for a precise and easily controlled adjustment system (Bonutti et al ‘895 [0007], [0010]).
With respect to claim 21, Davis/Rios/Bonutti et al ‘895 discloses The structure of claim 3, wherein the pitch adjustment mechanism includes a screw-type mechanism to enable the adjustment of the pitch of the shell frame relative to the base (Bonutti et al ‘895 [0071], [0072], a pitch adjustment screw 182 to cause the adjustment of the pitch of the shell frame relative to the base 126).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base and ramp system of Davis/Rios to have a screw adjustment system below the base (the system 106 of Bonutti et al ‘895) and which connects to the user support as taught by Bonutti et al ‘895 as the screw system allows for a precise and easily controlled adjustment system (Bonutti et al ‘895 [0007], [0010]).
With respect to claim 22, Davis/Rios/Bonutti et al ‘895 discloses The structure of claim 21, wherein the outer convex surface resides on the first ramp and the second ramp (Davis Annotated Fig 2, outer surface of frame 17 indirectly reside on the first and second ramp), and wherein movement of the screw-type mechanism causes the outer convex surface of the shell frame to move either up the first ramp and down the second ramp (Bonutti ‘895 [0071], [0072], adjustment of the screw allows for movement of the frame 11 relative to the upper and lower portion of the ramp 126), or down the first ramp5U.S. Patent Application No. 16/704,541 Attorney Docket No. and up the second ramp, to adjust the pitch of the shell frame relative to the base (Bonutti ‘895  [0071], [0072], adjustment of the screw allows for movement of the frame 11 relative to the upper and lower portion of the ramp 126).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base and ramp system of Davis/Rios to have a screw adjustment system below the base (the system 106 of Bonutti et al ‘895) and which connects to the user support as taught by Bonutti et al ‘895 as the screw system allows for a precise and easily controlled adjustment system (Bonutti et al ‘895 [0007], [0010]).
 With respect to claim 23, Davis/Rios discloses The structure of claim 1.
In light of the 112f interpretation, Davis/Rios is silent on further comprising: an adjustment mechanism that enables adjustment of the position of the shell frame relative to the base.  
Bonutti et al ‘895 teaches an analogous adjustment system for a head restraint having further comprising: an adjustment mechanism 106 (interpreted to be a screw adjustment system in light of the 112f and instant application [0073]) that enables adjustment of the position of the shell frame relative to the base 126 (Fig 7, Fig 4, [0071], [0072]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base and ramp system of Davis/Rios to have a screw adjustment system below the base (the system 106 of Bonutti et al ‘895) and which connects to the user support as taught by Bonutti et al ‘895 as the screw system allows for a precise and easily controlled adjustment system (Bonutti et al ‘895 [0007], [0010]).
With respect to claim 24, Davis/Rios/Bonutti et al ‘895 discloses The structure of claim 23, wherein the adjustment mechanism includes a screw- type mechanism to enable the adjustment of the position of the shell frame relative to the base (Bonutti et al ‘895 Fig 7, Fig 4, [0071], [0072], screw 182).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base and ramp system of Davis/Rios to have a screw adjustment system below the base (the system 106 of Bonutti et al ‘895) and which connects to the user support as taught by Bonutti et al ‘895 as the screw system allows for a precise and easily controlled adjustment system (Bonutti et al ‘895 [0007], [0010]).
With respect to claim 25, Davis/Rios/Bonutti et al ‘895 discloses The structure of claim 24, wherein the screw-type mechanism comprises: an adjustment block that connects to the shell frame (Bonutti et al ‘895 Fig 7, Fig 4, adjustment block 178/180/179 connected to frame 110); and an adjustment screw that screws into, or out of, the adjustment block to cause adjustment of the position of the shell frame relative to the base (Bonutti et al ‘895 Fig 7, Fig 4, [0071], [0072], screw 182).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base and ramp system of Davis/Rios to have a screw adjustment system below the base (the system 106 of Bonutti et al ‘895) and which connects to the user support as taught by Bonutti et al ‘895 as the screw system allows for a precise and easily controlled adjustment system (Bonutti et al ‘895 [0007], [0010]).

Claims 12 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Davis/Rios as applied to claim 1 above, and further in view of Moore et al (US 6446288).
With respect to claim 12, Davis/Rios discloses The structure of claim 1, wherein the shell frame comprises an approximate half shell shape having a cut-out portion configured to receive the body part (Fig 2, Fig 1, shell 17 with a cutout 42).
Davis/Rios is silent on and wherein the half shell shape comprises half of a three-dimensional spheroid. 
 Moore et al teaches an analogous head support wherein the head receiving shell inner shape comprises half of a three-dimensional spheroid (col 4 ln 25-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the simple arc shape of Davis with a width to form a spheroid as taught by Moore to best fit the head of a user so as to increase comfort and support (Moore et al col 4 ln 25-30, col  ln 45-55).
With respect to claim 29, Davis/Rios/Moore et al is silent on The structure of claim 12, wherein the first ramp and the second ramp are disposed longitudinally upon the upper surface of the planar member (Rios Fig 1, first and second ramps spaced on planar member 18) and wherein the outer convex surface of the half of the three-dimensional spheroid of the shell frame moves either up the first upper surface of the first ramp and down the second upper surface of the second ramp, or down the first upper surface of the first ramp and up the second upper surface of the second ramp, to adjust the position of the shell frame (Rios Fig 1, user support moving on both the first and second ramp1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ramps and planar member of Davis (while maintaining the ramps arcuate shapes in general) to have the ramps be separated by the planar member as taught by Rios to allow for the insertion of a controlling mechanism and to lessen the device materials and thus make the device less cumbersome (Rios col 1 ln 10-15, col 2 ln 40-50).

Allowable Subject Matter
Claims 11 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786